141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Glenn A. ROGERS, Sr., Appellant,v.CITY OF BERKELEY;  John L. Snelson;  Gerald F. Thake;Marshall D. Poeschel;  Robert S. Thompkins;Robert L. Stewart;  Terry L. Wilkerson, Appellees.
No. 96-3408.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 5, 1998Filed:  April 8, 1998

Appeal from the United States District Court for the Eastern District of Missouri
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Glenn A. Rogers, Sr., appeals from the final order of the United States District Court1 for the Eastern District of Missouri granting summary judgment to the City of Berkeley and individual police officers in this employment discrimination action.  After de novo review, we affirm for the reasons set forth in the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri